DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or make obvious the claimed physical layer secure transmission that requires a transmitter to exclusive or confidential information with key bits to create ciphertext bits such, modulating the ciphertext bits into modulated symbols, calculating a candidate precoding space, and transmitting the modulated symbols using the procoding. A recipient of the transmission measuring the signal strength of the received transmission, estimating a vector of each receive antenna, inverse mapping the vector of each receive antenna to obtain observed key symbols and observed key bits, demodulating the modulated symbols to obtain demodulated ciphertext, and exclusive or the demodulated ciphertext bits using the observed key bits to obtain the confidential information. 
The closest prior art, Fujiki WO 2020/059535, discloses a transmitter that performs an exclusive or operation on plaintext data using key bits such that the resulting ciphertext is modulated and transmitted (Pages 3-4). The recipient of the transmission demodulates the transmission (Page 3, second to last paragraph) and decrypts the demodulated signal by performing an exclusive or operation on the encrypted data bit using key bits to create the plaintext data (Page 4).
Fujiki does not specify that the transmitter calculates a candidate precoding that is utilized to transmit the modulated ciphertext and that the receiver measures the signal strength of the received transmission, estimates a vector of each receive antenna, inverse mapping the vector of each receive antenna to obtain observed key bits that are used to decrypt the ciphertext.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huo, “Physical Layer Phase Encryption for Combating the Traffic Analysis Attack”, discloses exclusive or encryption being performed on already modulated data.
Obukhov, U.S. Publication No. 2016/0239666, discloses the exclusive or encryption of a data stream such that the result can be modulated.
Seetharam, EP 2566096, discloses the exclusive or encryption of a data stream such that the result can be modulated.
Berzanskis, WO 2005/057927, discloses a quantum key distribution system that prevents eavesdropping.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437